DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (1-14) is/are rejected under 35 U.S.C. 102(a-1) as being anticipated  by Golsch (2019/0304224).
Regarding claim 7: Golsch discloses an access control system for a motor vehicle (as depicted in figure 1 of Golsch and see associated descriptions for details), comprising:
a movement device for automatically moving a plurality of access elements of the motor vehicle between respective open positions and respective closed positions (as illustrated in figure 5 of Golsch and see associated descriptions for details);
at least one portable key /(smart/mobile device/phone) element (element 10 in figure 5 of Golsch);
a detection device configured to detect, by wireless transmission, at least one position of the portable key element relative to the motor vehicle (elements 31a-31j of figure 5 of Golsch); and
a prediction device, which is configured to predict, depending on the at least one detected position of the portable key element, which of the plurality of access elements that a carrier of the portable key element is likely to use, wherein the prediction device is configured to predict use of the one of the plurality of access elements if a probability of the use is above a predetermined threshold value, wherein the movement device is configured to move the one of the plurality of access elements for which the use has been predicted from the closed position to the open position, and wherein the movement device is configured to return the one of the plurality of access elements for which the use was originally predicted from the open position back to the closed position in case of an incorrect prediction (para. [0062, 0071, 0072-0073] of Golsch where Golsch describes the probability values for access prediction of the vehicle functions). Henceforth, Golsch the prediction algorithm for access of the vehicle and vehicle functions thereof.
Regarding claim 8: Golsch discloses wherein the portable key element is configured as a wireless transmission key, smartphone, smartwatch, key card, RFID chip, and/or remote control (para.[0046] of Golsch).
Regarding claim 9: Golsch discloses wherein the access control system comprises: a sensor device configured to determine whether the prediction was incorrect (para. [0048] of Golsch).
Regarding claim 10: Golsch discloses wherein the prediction device is configured to determine whether the original prediction for the use of the one of the plurality of access elements was incorrect by making a subsequent prediction of which of the plurality of access elements that the carrier of the portable key element is likely to use by means of the prediction device, and wherein the result of the subsequent prediction is different from the original prediction (para.[0061-0062] of Golsch).
Regarding claim 12: Golsch discloses wherein the at plurality of access elements includes at least one of a door, a window, or a boot lid (para.[0072-0073] of Golsch).
Regarding claim 14: Golsch discloses wherein the sensor device is configured to determine whether the prediction was incorrect on a basis of detection of a trigger signal (para.[0057] of Golsch).
Regarding claims 1-6, 11 and 13: method claims (1-6, 11 and 13) are similar and parallel as claims (7-10, 12 and 14); thus, the method claims (1-6, 11 and 13) are considered met when apparatus claims (7-10, 12 and 14) are being implemented.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DaDeppo et al (9972150), Dickerhoof et al (8335599), Garnault (5929769), Golsch (2019/0300006) and Yakovenko et al (10328900) are cited for access by RF/wireless signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K. WONG/Primary Examiner, Art Unit 2689